Citation Nr: 0204475	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  01-07 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
C.F.R. § 1151, for hepatocellular carcinoma, cirrhosis of the 
liver, and hepatitis C, for accrued benefits purposes.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 C.F.R. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1962.  He died in September 1999 at the age of 61.  The 
certificate of death listed hepatocellular carcinoma as the 
immediate cause of death, with cirrhosis of the liver and 
chronic hepatitis C reported as conditions leading to the 
immediate cause of death.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the appellant's claims for compensation 
under the provisions of 38 C.F.R. § 1151 (West 1991), for 
hepatocellular carcinoma, cirrhosis of the liver, and 
hepatitis C, for accrued benefits purposes, and DIC under the 
provisions of 38 C.F.R. § 1151.

The Board notes that the appellant was scheduled for a 
personal hearing in November 2001 before a Member of the 
Board in St. Petersburg, Florida, and given notice of the 
date and time thereof.  However, the record indicates that 
the appellant canceled the hearing, and there is no 
indication in the record that she has requested that the 
hearing be rescheduled.  


REMAND

At the time of his death, the veteran had a claim pending for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
hepatocellular carcinoma, cirrhosis of the liver, and chronic 
hepatitis C, claimed as resulting from VA medical treatment. 
The appellant is the veteran's surviving spouse, and she 
claims entitlement to disability compensation for 
hepatocellular carcinoma, cirrhosis of the liver, and 
hepatitis C, pursuant to the provisions of 38 U.S.C.A. § 
1151, for accrued benefits purposes.  The appellant also 
claims entitlement to DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151.

The statement of the case issued by the RO in July 2001 
indicates that the appellant's 1151 claims were adjudicated 
under the provisions of 38 U.S.C.A. § 1151 in effect prior to 
October 1, 1997.  Under the current provisions of 38 U.S.C.A. 
§ 1151, effective from October 1, 1997, a disability is a 
qualifying additional disability if the disability was not 
the result of the veteran's willful misconduct and (1) the 
disability was caused by hospital care, or medical or 
surgical treatment furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care or 
medical or surgical treatment; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).

While the Board may now undertake additional development 
without remanding the case to the RO pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)), in certain 
circumstances, such as the need to comply with due process of 
law by issuing a supplemental statement of the case that 
contains the applicable law, the case must be remanded to the 
RO.  In this case, as the appellant's claim (as well as the 
veteran's pending claim) was filed after October 1 1997, the 
Board finds that the RO must adjudicate the claims under the 
applicable law and then issue a supplemental statement of the 
case to notify the appellant of the current provisions of 38 
U.S.C.A. § 1151.

Since the case must be remanded to comply with due process of 
law, the Board has reviewed the record to determine if any 
additional development is warranted.  In so doing, the Board 
finds that there may be additional medical records of the 
veteran that have not been obtained, which are relevant to 
the appellant's claims.  

The appellant contends that the veteran's fatal cancer of the 
liver, cirrhosis of the liver, and hepatitis C were caused by 
blood transfusions the veteran received at the Bay Pines VA 
Medical Center between 1985 to 1988.  VA records from that 
medical center show that the veteran was evaluated and 
treated on numerous occasions during that time frame.  The 
appellant further contends that the only time the veteran 
received blood transfusions was when he was treated at the VA 
Medical Center between 1985 and 1988.  

Historically, the evidence indicates that the veteran 
sustained a comminuted fracture of the left tibia in 
September 1984.  He was initially treated for the leg injury 
at a private medical facility, and records associated with 
the claims file indicate that he was hospitalized 
intermittently, and underwent multiple operations at the 
private facility, Florida Keyes Hospital, before he was 
transferred to Bay Pines VA Medical Center.  While the 
medical records currently associated with the claims folder 
consist of those generated due to medical attention the 
veteran received at Bay Pines VA Medical Center, the Board's 
review of the record reveals that medical records relating to 
the treatment the veteran received at Florida Keyes Hospital 
for the left leg injury have not been obtained.  

The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 
5103A(b)(1).  The Court has long held that the VA's duty to 
assist includes obtaining pertinent medical records, even if 
not requested to do so by the appellant, when the VA is 
placed on notice that such records exist.  Ivey v. Derwinski, 
2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  After obtaining consent from the appellant, the 
RO must secure all medical records from the Florida Keyes 
Hospital relating to treatment for the veteran's left leg 
injury.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  Ask the appellant to provide a list 
of the names and addresses for any 
private health care providers (non-VA 
hospitals, HMOs, etc.) who treated the 
veteran for liver disease, to include 
cancer, cirrhosis, and hepatitis C during 
his lifetime.  Provide the appellant with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified.  The RO must 
specifically request consent to obtain 
medical records from the Florida Keyes 
Hospital and then secure all records that 
may be available, relating to treatment 
for the veteran's left leg injury in 
September 1984, and associated them with 
the claims folder.  

When the appellant responds, obtain any 
records from each health care provider 
she identifies that are not already on 
file.  If these records cannot be 
obtained and we do not have affirmative 
evidence that they do not exist, inform 
the appellant of the records that we were 
unable to obtain, including what efforts 
were made to obtain them.  Also inform 
her that we will proceed to decide her 
appeal without these records unless she 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.

2.  The RO also is requested to review 
the claims file and undertake any 
additional notification or development 
action is required under the VCAA and its 
implementing regulations regarding the 
issues on appeal, to include the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
66 Fed. Reg. 45,620 (Aug. 29, 2001), 
codified at 38 C.F.R. § 3.159.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the appellant's claims of 
entitlement to VA accrued compensation, 
and entitlement to DIC, under the current 
provisions of 38 C.F.R. § 1151 (effective 
from October 1, 1997), for hepatocellular 
carcinoma, cirrhosis of the liver, and 
hepatitis C.  If any benefits sought 
remain denied, the appellant and her 
representative should be furnished with 
an appropriate supplemental statement of 
the case, which includes the current 
provisions of 38 U.S.C.A. § 1151 
(effective from October 1, 1997)  (The 
cited legal authority requires that, with 
1151 claims, the proximate cause of the 
veteran's disability or death must be 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing VA hospitalization, medical or 
surgical treatment, or an event not 
reasonably foreseeable.)  Thereafter, the 
appellant and her representative should 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The purposes of this REMAND are to comply with due process of 
law and to fulfill VA's duty to assist.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the appellant until she is notified.  The 
appellant and her representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


